Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s arguments regarding the 103 rejection have been considered and they do not apply to the new references and the new ground rejection necessitated by the amendments. 
The argument “TS 36.323 merely discloses reporting a verification failure to a higher layer for both a DRB and an SRB and then discarding a packet, without disclosing varying an operation according to whether an RB for which integrity authentication was performed is an SRB or DRB”  is not persuasive since TS 36.323 clearly discloses different operation according to whether an RB is an DRB or SRB (see section related to procedure for DRB, or procedure for SRB)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 11, 13-14, 16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over TS36_323 (3GPP TS 36.323 V15.3.0 (2019-03) Technical Specification 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); Packet Data Convergence Protocol (PDCP) specification (Release 15)) in view of  Wu (CN 11002224, machine translation version is used) further in view of Yin (WO 2019041761, machine translation version is used).
Regarding claim 1, TS36_323 discloses a method performed by a terminal in a communication system, the method comprising: 
receiving, at a packet data convergence protocol (PDCP) entity associated with a signaling radio bearer (SRB) or a data radio bearer (DRB), a PDCP data protocol data unit (PDU) from a lower layer  (section 5.1.2.1,  procedures when a PDCP PDU is received from the lower layers); wherein the SRB is used for transmission of a radio resource control (RRC) message (page 9, Signaling Radio Bearer carrying control plane data), and wherein the DRB is used for transmission of user plane data (page 8, Data Radio Bearer carrying user plane data),
determining, at the PDCP entity, a count value of the received PDCP data PDU based on a state variable used in the PDCP entity (section 5.1.2.1,  if received PDCP SN >Next_PDCP_RC_SN)
performing, at the PDCP entity, deciphering and integrity verification of the received PDCP data PDU based on the count value (section 5.1.2.1, decipher the PDCP PDU as specified in the subclause 5.6, and perform integrity verification of the PDCP Data PDU); and 
in case that the integrity verification of the received PDCP data PDU fails, indicating a failure of the integrity verification to an upper layer and discarding the received PDCP data PDU at the PDCP entity (section 5.1.2.1, if integrity verification fails,  indicate the integrity verification failure to upper layer and discard the PDCP Data PDU),
wherein, in case that the PDCP entity is associated with the DRB, the discarded PDCP data PDU is considered as not received at the PDCP entity, based on the indication of the failure of the integrity verification (section 5.1.2.1.3, procedure for PDCP entity associated with DRB,  if integrity verification fails,  discard the PDCP Data PDU. It is a common practice that once a packet is discarded, it is treated as the packet never been received).
TS36_323  discloses different procedures for handling PDCP entity associated with DRB and SRB, respectively, when the integration verification fails. TS36_323  does not explicitly disclose in case that the PDCP entity is associated with the SRB, a procedure for an RRC connection re-establishment is triggered based on the indication of the failure of the integrity verification.
Wu discloses in case that the PDCP entity is associated with the SRB, a procedure for an RRC connection re-establishment is triggered based on the indication of the failure of the integrity verification (Wu, [0074], if the wireless link of the signaling radio bearing SRB packet data convergence protocol PDCP data fails, triggering the radio resource control RRC connection reestablishment process).
Both references TS36_323 and Wu deal with security communication with integrity verification. It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of exchanging PDCP data as given by TS36_323 with the teachings of handling PDCP entity associated with SRB given by Wu. The motivation for doing so would have been to save electric energy and improve system performance (Wu, summary section).
TS36_323 discloses discarding the packet, it implies considering that the first data has not been received since the packet is not stored anywhere (it is a common practice that once a packet is discarded, it is treated as the packet never been received). Although as examiner pointed out this is implied in TS36_323,  it is not specifically disclosed. However, this feature would have been obvious as shown by Yin.	
To further clarify this, Yin discloses when verification fails, discarding the packet and considering that the first data has not been received (Yin, 3rd para. , page 18, the translated version ( corresponding to 2nd para. from last on page 16 of the Chinese version); performs verification on the content; if the verification fails, the user-side device discards the content. At this time, the user-side device does not know the information content when discarding, If the content is discarded, the user-side device considers that the content is not received).
Both references TS36_323 and Yin deal with security communication with integrity verification. It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings exchanging PDCP data as given by TS36_323 with the teachings of discarding failed packets given by Yin The motivation for doing so would have been to efficiently process data packet based on the verification results (Yin, para. corresponding to the page 16 of the Chinese version).	
	Claims 6, 11 and 16 are rejected same as claim 1 noting that TS36_323 and Bruns disclose a transceiver and controller. 

Regarding claim 3, TS36_323, Wu and Yin disclose the method of claim 1, further comprising:
 in case that the received PDCP data PDU for the DRB is not discarded, storing, at the PDCP entity, a PDCP SDU associated with the received PDCP data PDU for the DRB in a reception buffer (TS36_323, 5.1.2.1,  if the verification is successful, the packet is stored  in the reception buffer for PDCP associated with DRB). 
   Claims 8, 13 and 18 are rejected same as claim 3.

Regarding claim 4, TS36_323, Wu and Yin disclose the method of claim 1, wherein, in case that the received PDCP data PDU is not discarded, the state variable used in the PDCP entity is updated (TS36_323, Section 5.1.2.1, if the PDCP PDU is not discarded, increment RC-HFN by one; set last_submitted _PDCP_RV_SN to some value).
	Claims 9, 14 and 19 are rejected same as claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474